J. F. Daly, J. — [After stating the facts as above.] —
In the cases of recovery for injury to goods occasioned by the negligence of the occupant of premises in permitting an *400overflow of water therefrom, it has generally appeared that the party claiming for such injury was the tenant of premises in the same building with the defendant or the adjoining building; but there is nothing in the principle upon which the defendant in such cases is held .liable, viz., that he must exercise such care in the use of his own property that the rights of another may not be injured,—which limits the right of action to a neighbor who holds under a lease, and which prevents a recovery by one who lawfully occupies with his goods a part of the adjoining premises by virtue of a license from the lessee.
In the case of an injury to one tenant of a building resulting from the negligence of another, whereby water overflows from the premises of the latter and damages the goods of the former on his premises, it is said that “ the question is one of negligence in the use of premises. . . . They are not under contract with each other, express or implied, but their reciprocal obligations rest upon the duty which every man owes his neighbor to employ at all times a prudent care in the exercise of his own rights that the rights of such neighbor may not be injured ” (Eakin v. Brown, 1 E. D. Smith 36-44). The occupant of premises owes this duty, of managing his property so that another may not be injured, to all who may suffer injury by his negligence. It is upon this principle that such occupqnt who permits snow and ice to be shovelled from his roof so negligently that one passing along the street is injured, is held liable (Althorp v. Wolf, 22 N. Y. 355). So with one who permits the premises he occupies as tenant to become out of repair so that for that reason a window-sash falls out and injures a passer-by; he may become liable to a stranger (Odell v. Solomon, 99 N. Y. 635); and one who, blasting on Ms own premises, causes earth and stone to be tMown upon neighboring property and injures one who is at work there (St. Peter v. Denison, 58 N. Y. 416). In the last case the plaintiff was not the owner nor the lessee of the neighboring property, but merely a workman employed by the owner; yet there seemed to be no question of his right to recover, and I do *401not find it easy to distinguish in principle the right of the plaintiff in that case and in this, the liability of the defendant being based upon the same principle in both cases. The case of Hay v. Cohoes Co. (2 N. Y. 159) is cited in St. Peter v. Denison as the authority for holding the defendant liable, and Hay v. Cohoes Co. was decided upon the doctrine sic utere tuo, etc.; as was Jutte v. Hughes (67 N. Y. 267), a case of damage to neighboring property from percolation of water, etc., from the defendant’s drains.
As there was no question that the plaintiff was lawfully in possession of his - goods hi the premises in which they were injured, and that he was there by license of the occupant and was not a trespasser, I "think he was entitled to recover if he established the negligence of defendants.
The judgment should be reversed and a new trial ordered, with costs to abide event.